Me. Justice ITeRítández
delivered, the opinion of the court.
Attorney Martín Travieso field in the District Court of Mayagüez under date of August 1, 1906, a sworn application on behalf of Rosa and Dolores Garcia Samjnrjo, praying that after the publication for fifteen days of the notices required by section 393 of the Mortgage Law, amended by General Order of April 4, 1889 sic, an order be issued directing the Registrar of Property of San Germán to proceed to enter in the registry of property a notice of the conversion into a record of ownership of the record of the possession of a property *513composed of 73 hectares and 68 centiares, of which the said petitioners were the owners in the barrio of Guanajibo of the municipal jurisdiction of Cabo Eojo; and the said court, basing its action on the provisions of article 441 of the Regulations for the Execution of the Mortgage Law corresponding to article 393 of the said law, rendered judgment on September 4, following, holding that it was without jurisdiction to take cognizance of the matter.
From that decision the petitioners, Rosa and Dolores Garcia Sanjnrjo, took an appeal, and in the written brief filed in this Supreme Court by their legal representative, Attorney Jacinto Texidor, attacked the order appealed from on the ground that articles 393 of the Mortgage Law and 441 of the Regulations were erroneously applied, which, in so far as the questions of jurisdiction and competency are concerned, were modified by section 4 of the Act of March 10, 1904, reorganizing the judiciary of Porto Rico, and by section 75 of the Code of Civil Procedure, which, like the act above' cited, went into effect on July 1 of the said year.
Certainly, section 4 of the act reorganizing the judiciary of Porto Rico provides that municipal judges shall have jurisdiction in all civil matters in their districts to the amount of $500, including interest, and we have no hesitation in admitting that the value of the lands involved is greater than that sum in view of the certificate of the Registrar of Property of San Ger-mán attached by petitioner to the petition; but we are of the opinion that this provision refers to civil matters of an ordinary character, and that it cannot be considered as coming within the exception to the general rule with which that section begins and which reads: ‘ ‘ Except as provided hereafter in this act, the municipal judges created hereby shall fulfill all the duties which are at present performed.” (that is to say, on the date of the passage of that act, March 10, 1904) “by justices of the peace and municipal judges.” If on the date above mentioned municipal judges had jurisdiction of proceedings to convert into a record of ownership records of possession of *514property, whatever the value thereof might be according to article 441 of the Regulations for the Execution of the Mortgage Law in connection with article 393 of that law, it is obvious that they have been recognized to have such jurisdiction by section 4 of the Act of March 10, 1904, and that at the present time the district courts continue without such jurisdiction.
Section 75 of the Code of Civil Procedure is not applicable to the present case, because from a mere reading of that section it is seen that it has reference to actions or suits, and section 22 of the California Code, from which our Code was taken, says:
“An action is an ordinary proceeding in a court of justice by which one party prosecutes another for the enforcement or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense. ’ ’
Up to this time Rosa and Dolores Grarcia Sanjurjo have not prosecuted any action or suit whatever, and therefore section 75 of the Code of Civil Procedure cannot have been violated.
In support of this contention we may cite the Act of the Legislative Assembly approved March 9 last, which in its last section provides that the special legal proceedings established in the Civil Code, in the Mortgage Law and its Regulations, and in any other law, in so far as not provided for thereby, shall remain in force.
The proceeding established by the Mortgage Law and its Regulations, for'the conversion of records of possession into records of ownership, has not been repealed by the Code of Civil Procedure, which has no provision in regard to the matter and no provision of which is in conflict with the said proceeding.
' And it cannot be successfully alleged, as counsel for appellant alleges, that he acknowledges that the proceeding is in force, it having been repealed only as tó the jurisdiction of *515municipal courts to take cognizance of the commencement of the same, because we can find no legal reason whatever in support of such an allegation.
For the reasons set forth the order appealed from should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justice Figueras and "Wolf concurred.
Mr. Justice MacLeary dissented.